Exhibit 10.2

 

PERFORMANCE UNIT AWARD AGREEMENT

 

MONTAGE RESOURCES CORPORATION

2019 LONG-TERM INCENTIVE PLAN

 

THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”) evidences an award made
as of May [__], 2020, by MONTAGE RESOURCES CORPORATION, a Delaware corporation
(the “Company”), to [Employee name] (“Employee”).

 

1.Award.  The Company hereby grants Employee an award (this “Award”) of an
aggregate of [___________] performance units (each, a “Performance Unit”) in
respect of the performance period beginning effective as of the date hereof and
ending at midnight on December 31, 2022 (the “Performance Period”).  This Award
is subject to Employee’s acceptance of and agreement to all the applicable
terms, conditions and restrictions described in this Agreement and the Montage
Resources Corporation 2019 Long-Term Incentive Plan (as it may be amended from
time to time, the “Plan”). A copy of the Plan is available upon request. Except
as provided below, to the extent that any provision of this Agreement conflicts
with the terms of the Plan, Employee acknowledges and agrees that the terms of
the Plan shall control and, if necessary, the applicable provisions of this
Agreement shall be deemed amended so as to carry out the purpose and intent of
the Plan.  The Performance Units granted hereunder are described in the Plan as
Restricted Stock Units subject to restrictions that lapse based on the
achievement of performance goals pursuant to Section 2.08 of the Plan.

 

2.Definitions.  Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings given to them in
the Plan. In addition to the terms defined in the body of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:

 

(a)“Cause” means “Cause” as defined in the employment agreement between Employee
and the Company, or if “Cause” is not defined in such employment agreement or in
the absence of such employment agreement, “Cause” means the occurrence of any of
the following events, as reasonably determined by the Committee: (i) Employee’s
willful or continued failure to perform his or her material duties for the
Company; (ii) Employee’s conviction of a felony, or his or her guilty plea to or
entry of a nolo contendere plea to a felony charge; (iii) the willful or grossly
negligent engagement by Employee in conduct that is materially injurious to the
Company, financially or otherwise; or (iv) Employee’s breach of any material
term of the Company’s material written policies and material procedures, as in
effect from time to time.

 

(b)“Change of Control Date” means the date on which a Change of Control occurs.

 

(c)“Change of Control Period” means the 24-month period beginning on the Change
of Control Date.

 

(d)“Change of Control Closing Value” means the fair market value (as determined
in good faith by the Committee as constituted immediately prior to a Change of

Performance Unit Award Agreement

Page 1 of 11

Date of Grant:  [______________]

 

[Name of Employee]

 

--------------------------------------------------------------------------------

 

Control) of the consideration received by the shareholders of the Company with
respect to each share of Stock as of the effective time of a Change of Control;
provided, however, that if such Change of Control is effected in a manner that
does not result in the shareholders of the Company receiving consideration in
exchange for their shares of Stock, then such Change of Control Closing Value
shall mean the Fair Market Value on the Change of Control Date.

 

(e)“Disability” means “Disability” as defined in the employment agreement
between Employee and the Company, or if “Disability” is not defined in such
employment agreement or in the absence of such employment agreement,
“Disability” means Employee’s inability to engage in any substantial gainful
activity necessary to perform his or her duties for the Company and its
subsidiaries by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted, or can
be expected to last, for a continuous period of not less than twelve (12)
months.  Employee agrees to submit to such medical examinations as may be
necessary to determine whether a Disability exists, pursuant to such reasonable
requests as may be made by the Company from time to time.  Any determination as
to the existence of a Disability will be made by a physician selected by the
Company.

 

(f)“Good Reason” means “Good Reason” as defined in the employment agreement
between Employee and the Company, or if “Good Reason” is not defined in such
employment agreement or in the absence of such employment agreement, “Good
Reason” means any of the following, but only if occurring without Employee’s
written consent: (i) a material diminution in Employee’s base salary; (ii) a
material diminution in Employee’s authority, duties or responsibilities; or
(iii) the relocation of Employee’s principal office to an area more than 50
miles from its location immediately prior to such relocation.

 

(g)“Involuntary Termination” means (i) Employee’s involuntary termination of
employment with the Company and its subsidiaries without Cause or (ii)
Employee’s voluntary termination of employment with the Company and its
subsidiaries for Good Reason.

 

(h)“Target Number of Performance Units” means the aggregate number of
Performance Units awarded hereunder, as set forth in Section 1 hereof (as such
number may be adjusted in accordance with Section 10 hereof).

 

(i)“Trading Day” means any day on which shares of Stock are traded on The New
York Stock Exchange or such other securities exchange or securities market,
including an over-the-counter market, on which shares of Stock are then traded
in the United States.

 

3.Overview of Performance Units.

 

(a)Performance Units Generally.  Each Performance Unit represents an unfunded,
unsecured right to receive one share of Stock (or cash equal to the Fair Market
Value or the Change of Control Closing Value thereof, as applicable), subject to
the terms and conditions of this Agreement; provided, that, based on the
relative achievement against the Performance Objective (as defined below), the
number of shares of Stock that may be deliverable in respect of the Performance
Units awarded hereunder may range from 0% to 175% of the Target Number of
Performance Units. Employee’s right to receive Stock in respect of the
Performance Units is

 

Performance Unit Award Agreement

Page 2 of 11

Date of Grant:  [____________]

 

[Name of Employee]

 

--------------------------------------------------------------------------------

 

generally contingent, in whole or in part, upon (i) the achievement of the
performance objective outlined in Section 4 hereof (the “Performance Objective”)
and (ii) except as provided in Section 6 hereof, Employee’s continued employment
with the Company or one of its subsidiaries through the end of the Performance
Period.

 

(b)Dividend Equivalents. If the Company declares and pays an ordinary cash
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend, Employee holds either (i) unvested Performance Units under
this Award or (ii) vested Performance Units under this Award which have not been
settled in accordance with this Agreement, then a dividend equivalent equal to
the per share amount of such dividend shall be credited on each of such
Performance Units underlying this Award and outstanding on the record date for
such dividend.  Such dividend equivalents credited on Performance Units shall be
paid in cash without interest on the settlement date of such Performance Units
in accordance with the timing and other provisions described in Sections 5 and 6
hereof. Any such dividend equivalents shall be subject to the same terms and
conditions as the Performance Units on which the dividend equivalents were
credited. Dividends and distributions payable on Stock other than in an ordinary
cash dividend will be addressed in accordance with Section 10 hereof.

 

4.Total Shareholder Return Objective. The Performance Objective applicable to
the Performance Units shall be based on Total Shareholder Return over the
Performance Period.  “Total Shareholder Return” means the annualized rate of
return shareholders receive over the Performance Period through Stock price
changes and the assumed reinvestment of dividends paid over the Performance
Period.  Dividends per share paid other than in the form of cash shall have a
value equal to the amount of such dividends reported by the Company to its
shareholders for purposes of Federal income taxation.  For purposes of
determining the Total Shareholder Return for the Company over the Performance
Period, the initial baseline value of the Company’s Stock as of the beginning of
the Performance Period shall be $6.00 per share (the “Baseline Value”) and the
value of the Company’s Stock as of the end of the Performance Period (the
“Closing Value”) shall be based upon the average closing price per share of
Stock for each Trading Day during the 30-Trading Day period ending on the last
day of the Performance Period. Achievement with respect to the Performance
Objective shall be determined based on Total Shareholder Return in accordance
with the provisions of Appendix A hereto.  The number of Performance Units, if
any, determined to be earned pursuant to the provisions of Appendix A hereto, as
modified pursuant to Section 6 hereof, if applicable, is referred to as “Earned
Performance Units.”  As set forth on Appendix A hereto, the number of Earned
Performance Units may range from a minimum of zero to a maximum of 175%
multiplied by the Target Number of Performance Units (such maximum number of
Earned Performance Units, the “Maximum Number of Performance Units”).

 

5.Conversion of Performance Units; Delivery of Stock and/or Cash. Unless an
earlier date applies pursuant to Section 6 hereof, payment in respect of Earned
Performance Units shall be made not later than March 1st of the year following
the end of the Performance Period.  Except as provided in the penultimate
sentence of this Section 5, all payments in respect of Earned Performance Units
shall be made in shares of Stock, in cash or a combination thereof as such
allocation between shares of Stock and cash is determined in the discretion of
the Committee.  Except as provided in the last two sentences of this Section 5,
the amount of any cash paid in settlement of Earned Performance Units shall be
based on the Fair Market Value of a share of

 

Performance Unit Award Agreement

Page 3 of 11

Date of Grant:  [____________]

 

[Name of Employee]

 

--------------------------------------------------------------------------------

 

Stock as of the date the Performance Units are earned.  Any shares of Stock
issued pursuant to this Agreement in settlement of Earned Performance Units
shall be in book entry form registered in the name of Employee or his or her
beneficiary, as the case may be. Any fractional Earned Performance Units shall
be rounded down to the nearest whole share of Stock.  In the case of
Section 6(c), payments in respect of Earned Performance Units shall be made
solely in cash based on the greater of the Change of Control Closing Value or
Fair Market Value.  In the case of Section 6(e), payments in respect of Earned
Performance Units that are made in cash shall be based on the greater of the
Change of Control Closing Value or Fair Market Value.

 

6.Termination of Employment; Change of Control.

 

(a)Death or Disability. If Employee’s employment with the Company and its
subsidiaries terminates during the Performance Period but outside of a Change of
Control Period due to Employee’s death or Disability, Employee shall be deemed
to have Earned Performance Units equal to the Target Number of Performance
Units.  Such Earned Performance Units shall be settled as soon as practicable
following the date of Employee’s termination of employment, but not later than
thirty (30) days following the date such termination of employment occurs.

 

(b)Involuntary Termination Outside of Change of Control Period.  If Employee
incurs an Involuntary Termination during the Performance Period but outside of a
Change of Control Period, Employee shall be deemed to have Earned Performance
Units, as of the date of such Involuntary Termination, equal to the product of
(i) the Target Number of Performance Units and (ii) a fraction, (x) the
numerator of which is the number of days that have elapsed between (and
including) the first day of the Performance Period and the date of such
Involuntary Termination, and (y) the denominator of which is the total number of
days in the Performance Period.  Such Earned Performance Units shall be settled
as soon as practicable following the date of Employee’s termination of
employment, but not later than thirty (30) days following the date such
termination of employment occurs.

 

(c)Involuntary Termination, Death or Disability During Change of Control
Period.  If, during the Performance Period and within a Change of Control Period
Employee incurs an Involuntary Termination or Employee’s employment with the
Company and its subsidiaries terminates due to Employee’s death or Disability,
Employee shall be deemed to have Earned Performance Units equal to the
following: (i) if the Change of Control Closing Value equals or exceeds $8.75,
the Maximum Number of Performance Units; or (ii) if the Change of Control
Closing Value is less than $8.75, the greater of (a) the Target Number of
Performance Units or (b) the number of Performance Units Employee would have
earned in accordance with Section 4 hereof if the Performance Period had ended
immediately prior to such termination of employment.  Such Earned Performance
Units shall be settled as soon as practicable following the date of Employee’s
termination of employment, but not later than thirty (30) days following the
date such termination of employment occurs.  For the avoidance of doubt, the
value of $8.75 used in this Section 6(c) and in Section 6(e) shall be adjusted
in accordance with Section 10 hereof.

 

(d)Other Termination of Employment. Except as provided in Section 6(a), 6(b) or
6(c) hereof or otherwise determined by the Committee at or after grant, if
Employee’s employment with the Company and its subsidiaries terminates before
the end of the Performance

 

Performance Unit Award Agreement

Page 4 of 11

Date of Grant:  [____________]

 

[Name of Employee]

 

--------------------------------------------------------------------------------

 

Period for any reason, all of Employee’s Performance Units shall terminate and
automatically be canceled upon such termination of employment.

 

(e)Change of Control.  Upon a Change of Control that involves a merger,
reclassification, reorganization or other similar transaction in which the
surviving entity, the Company’s successor or the direct or indirect parent of
the surviving entity or the Company’s successor, fails to assume this Award or
substitute this Award with a substantially equivalent award, as determined in
good faith by the Committee as constituted immediately prior to such Change of
Control, Employee shall be deemed to have Earned Performance Units, as of the
date of such Change of Control, equal to the following:  (i) if the Change of
Control Closing Value equals or exceeds $8.75, the Maximum Number of Performance
Units; or (ii) if the Change of Control Closing Value is less than $8.75, the
greater of (a) the Target Number of Performance Units or (b) the number of
Performance Units Employee would have earned in accordance with Section 4 hereof
if the Performance Period had ended immediately prior to such Change of
Control.  Such Earned Performance Units shall be settled immediately prior to
such Change of Control.  For the avoidance of doubt, the value of $8.75 used in
this Section 6(e) and in Section 6(c) shall be adjusted in accordance with
Section 10 hereof.

 

7.Blackout Periods.  Employee acknowledges that, to the extent the event
triggering settlement of any earned and vested Performance Units occurs during a
“blackout” period wherein certain employees, including Employee, are precluded
from selling shares of Stock, the Chief Executive Officer of the Company or his
or her designee retains the right, in his or her sole discretion, to defer the
issuance of the shares of Stock in settlement of such Performance Units;
provided, however, that the Chief Executive Officer (or his or her designee)
will not exercise this right to defer issuance if such shares of Stock are
specifically covered by a Rule 10b5-1 trading plan of Employee that causes such
shares of Stock to be exempt from any applicable blackout period then in
effect.  In the event the issuance of any shares of Stock is deferred hereunder
due to the existence of a blackout period, such shares of Stock will be issued
to Employee on or before the date that is ninety (90) days following the date on
which the shares of Stock were originally scheduled to be issued, but in no
event later than (i) the fifth (5th) business day following the termination of
such blackout period or (ii) December 31 of the year in which the underlying
Performance Units became earned and vested.  

 

8.Non-transferability of Award. The Performance Units granted hereunder may not
be sold, transferred, pledged, assigned, encumbered or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Following Employee’s death, any shares of Stock or cash issuable or payable to
Employee in respect of his or her Earned Performance Units will be issued or
paid to Employee’s beneficiary, at the time specified in Section 5 hereof or, if
applicable, Section 6 hereof, in accordance with, and subject to, the terms and
conditions hereof and of the Plan.

 

9.Beneficiary Designation.  Employee may from time to time name any beneficiary
or beneficiaries (who may be named contingently or successively) to receive any
shares of Stock issuable or cash payable hereunder in respect of Employee’s
Earned Performance Units following Employee’s death at the time specified in
Section 5 hereof or, if applicable, Section 6 hereof.  Each designation will
revoke all prior designations, shall be in a form prescribed by the Committee,
and

 

Performance Unit Award Agreement

Page 5 of 11

Date of Grant:  [____________]

 

[Name of Employee]

 

--------------------------------------------------------------------------------

 

will be effective only when filed in writing with the Company during Employee’s
lifetime.  In the absence of any such effective designation, shares of Stock
issuable under this Agreement in connection with Employee’s death shall be
issued to Employee’s surviving spouse, if any, or otherwise to Employee’s
estate.

 

10.Adjustments in Respect of Performance Units. In the event of any stock
dividend or stock split, recapitalization (including, but not limited to, the
payment of an extraordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to shareholders (other than cash dividends),
exchange of shares, or other similar corporate change with regard to the
Company, appropriate adjustments shall be made by the Committee to the number of
Performance Units subject to this Agreement, to the Baseline Value and the
Closing Value and to the value of $8.75 set forth in Sections 6(c) and 6(e)
hereof. The Committee’s determinations with respect to any such adjustments
shall be conclusive. Except to the extent the context otherwise requires,
references herein or in Appendix A hereto to the Performance Units, to the
Baseline Value and the Closing Value and to the value of $8.75 set forth in
Sections 6(c) and 6(e) hereof shall be deemed to mean such Performance Units and
such values as adjusted pursuant to the provisions of this Section 10.

 

11.Effect of Settlement. Upon conversion into shares of Stock and/or cash
pursuant to Section 5 hereof, all of Employee’s Performance Units subject to
this Award shall be cancelled and terminated.  If Employee is still employed at
the end of the Performance Period, and none of Employee’s Performance Units
shall have become earned in accordance with the terms of this Agreement, all
such Performance Units subject to this Award shall be cancelled and terminated.

 

12.Recoupment.  Notwithstanding any other provision herein, this Award and any
shares of Stock or cash that may be issued, delivered or paid in respect of this
Award, as well as any consideration that may be received in respect of a sale or
other disposition of any such shares of Stock, shall be subject to any
recoupment, “clawback” or similar provisions of applicable law, as well as any
recoupment or “clawback” policies of the Company that may be in effect from time
to time.  In addition, the Company may require Employee to deliver or otherwise
repay to the Company this Award and any shares of Stock or cash delivered or
paid in respect of this Award, as well as any consideration that may be received
in respect of a sale or other disposition of any such shares of Stock, if the
Company reasonably determines that during Employee’s employment with the Company
or a subsidiary, or at any time thereafter, Employee (a) has committed or
engaged in a breach of confidentiality, or an unauthorized disclosure or use of
inside information, customer lists, trade secrets or other confidential
information of the Company or any of its subsidiaries; or (b) has materially
breached any agreement to which Employee is a party with the Company or any of
its subsidiaries, including, but not limited to, any non-competition or
non-solicitation agreement.

 

13.Furnish Information. Employee agrees to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirements imposed upon the Company by or under any applicable
statute or regulation.

 

 

Performance Unit Award Agreement

Page 6 of 11

Date of Grant:  [____________]

 

[Name of Employee]

 

--------------------------------------------------------------------------------

 

14.Responsibility for Taxes.

 

(a)Employee Acknowledgements. Employee hereby acknowledges that, regardless of
any action taken by the Company or, if different, Employee’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefit tax, payment on account or other tax related items
related to Employee’s participation in the Plan and legally applicable to
Employee (“Tax-Related Items”) is and remains Employee’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. Employee
further acknowledges that the Company and the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Award, including, but not limited to, the
grant of the Performance Units, the vesting and settlement of the Performance
Units, the delivery or sale of any shares of Stock and the receipt of any
dividends equivalents, and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of this Award to reduce or
eliminate Employee’s liability for Tax-Related Items or achieve any particular
tax result.

 

(b)Withholding.

 

(i)Prior to the relevant taxable or tax withholding event, as applicable,
Employee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, Employee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations with regard to all
Tax-Related Items by: (A) withholding from Employee’s wages or other cash
compensation (including cash on account of this Award) paid to Employee by the
Company and/or Employer; (B) causing Employee to tender a cash payment; (C)
withholding from the proceeds of the sale of shares of Stock acquired on
settlement of the Performance Units and sold either through a voluntary sale or
through a mandatory sale arranged by the Company (on Employee’s behalf pursuant
to this authorization without Employee’s further consent); or (D) withholding a
number of shares of Stock from the shares of Stock issued or otherwise issuable
to Employee in connection with this Award.

 

(ii)Depending on the withholding method, the Company or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case Employee may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Stock
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
a number of shares of Stock, for tax purposes, Employee is deemed to have been
issued the full number of shares of Stock, notwithstanding that a number of the
shares of Stock is held back solely for the purpose of paying the Tax-Related
Items.

 

15.Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in this Agreement shall confer upon Employee the right to continue in
the employ of the Company or any subsidiary of the Company, or interfere in any
way with the rights of the Company or any subsidiary of the Company to terminate
Employee’s employment at any time.

 

 

Performance Unit Award Agreement

Page 7 of 11

Date of Grant:  [____________]

 

[Name of Employee]

 

--------------------------------------------------------------------------------

 

16.No Liability for Good Faith Determinations. Neither the Company, the
Committee nor members of the Committee shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Performance Units granted hereunder.

 

17.No Guarantee of Interests. The Committee and the Company do not guarantee the
Stock from loss or depreciation.

 

18.Company Records. Records of the Company or its subsidiaries regarding
Employee’s period of employment, termination of employment and the reason
therefor, leaves of absence, re-employment, and other matters shall be
conclusive for all purposes hereunder, unless determined by the Committee to be
incorrect.

 

19.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

 

20.Notices. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any such notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date on which it is personally delivered, or, whether actually received
or not, on the third business day after it is deposited in the United States
mail, certified or registered, postage prepaid, addressed to the person who is
to receive it at the address which such person has theretofore specified by
written notice delivered in accordance herewith. The Company or Employee may
change, at any time and from time to time, by written notice to the other, the
address which it or he or she had previously specified for receiving notices.

 

The Company and Employee agree that any notices shall be given to the Company or
to Employee at the following addresses:

 

Company:  

Montage Resources Corporation

 

Attn: General Counsel

 

122 W. John Carpenter Freeway, Suite 300

 

Irving, Texas 75039

 

 

Employee:  

At Employee’s current address as shown in the Company’s records.

 

21.Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

 

22.Successor. This Agreement shall be binding upon Employee and Employee’s legal
representatives, heirs, legatees and distributes and upon the Company, its
successors and assigns.

 

23.Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.

 

 

Performance Unit Award Agreement

Page 8 of 11

Date of Grant:  [____________]

 

[Name of Employee]

 

--------------------------------------------------------------------------------

 

24.Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law. The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.

 

25.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to Employee, or to Employee’s
legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder.  The Company may require Employee or
Employee’s legal representative, heir, legatee or distributee, as a condition
precedent to such payment or issuance, to execute a release and receipt therefor
in such form as it shall determine.

 

26.Amendment. This Agreement may be amended at any time unilaterally by the
Company; provided, however, that, notwithstanding anything in the Plan to the
contrary, no amendment of this Agreement may adversely affect Employee’s rights
under this Agreement without the prior written consent of Employee, except to
the extent the Company believes in good faith that an amendment is desirable or
necessary to comply with applicable law, including, but not limited to, Section
409A of the Code.

 

27.The Plan. This Agreement is subject to all the terms, conditions, limitations
and restrictions contained in the Plan.

 

28.Construction. It is intended that the terms of this Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code.  This
Agreement shall be construed and interpreted consistent with that intent.

 

29.Agreement Regarding Securities Act of 1933. Employee represents and agrees
that Employee will not sell the Stock that may be issued to Employee pursuant to
Employee’s Performance Units except pursuant to an effective registration
statement under the Securities Act or pursuant to an exemption from registration
under the Securities Act (including Rule 144 promulgated thereunder).

 

30.No Shareholder Rights. The Performance Units granted pursuant to this
Agreement do not and shall not entitle Employee to any rights as a shareholder
of the Company until such time as Employee receives shares of Stock pursuant to
this Agreement.  Employee’s rights with respect to the Performance Units shall
remain forfeitable in accordance with this Agreement at all times prior to the
date on which Employee’s rights become earned in accordance with this Agreement.

 

31.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on Employee’s participation in the Plan, on the Performance
Units and on any shares of Stock acquired under the Plan, to the extent the
Company determines in good faith it is necessary or advisable in order to comply
with local law or facilitate the administration of the Plan,

 

Performance Unit Award Agreement

Page 9 of 11

Date of Grant:  [____________]

 

[Name of Employee]

 

--------------------------------------------------------------------------------

 

and to require Employee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

 

32.Electronic Delivery and Acknowledgement.  By Employee’s acceptance of this
Award, Employee is acknowledging that he or she has received and read,
understands and accepts all the terms, conditions and restrictions of this
Agreement and the Plan. The Company may, in its sole discretion, deliver any
documents related to this Award and this Agreement, or other awards that have
been or may be awarded under the Plan, by electronic means, including
prospectuses, proxy materials, annual reports and other related documents, and
the Company may, in its sole discretion, engage a third party to effect the
delivery of these documents on its behalf and provide other administrative
services related to this Award and the Plan. By Employee’s acceptance of this
Award, Employee consents to receive such documents by electronic delivery and to
the engagement of any such third party.

 

[Signature page follows.]

 

Performance Unit Award Agreement

Page 10 of 11

Date of Grant:  [____________]

 

[Name of Employee]

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
each effective as of the date first above written.

 

 

MONTAGE RESOURCES CORPORATION:




By

Name:

Title:

 

 

 

EMPLOYEE:

 

 

 

 

 

[Employee Name]

 

 

 

 

 

{Signature Page to Performance Unit Award Agreement}

--------------------------------------------------------------------------------

 

Appendix A

 

Total Shareholder Return; Earned Performance Units

 

“Annual Total Shareholder Return Percent”

 

“Earned PSU %”

< 13.4%

 

0%

13.4%

 

50%

20.0%

 

100%

30.0%

 

175%

>30.0%

 

175%

(a)

If the Company’s Total Shareholder Return is less than 13.4%, the number of
Earned Performance Units shall equal zero.

(b)

If the Company’s Total Shareholder Return is exactly equal to an Annual Total
Shareholder Return Percent, then the number of Earned Performance Units shall
equal the applicable Earned PSU % multiplied by the Target Number of Performance
Units.

(c)

If the Company’s Total Shareholder Return falls between two Annual Total
Shareholder Return Percentages, then the Earned PSU % shall be determined using
linear interpolation of the two applicable Earned PSU %s based on where the
Company’s Total Shareholder Return falls within the range between the two Annual
Total Shareholder Return Percentages, and the number of Earned Performance Units
shall be such Earned PSU %  multiplied by the Target Number of Performance
Units.

(d)

If the Company’s Total Shareholder Return is greater than 30.0%, the number of
Earned Performance Units shall equal the Maximum Number of Performance Units.

 

 

 

{Appendix A to Performance Unit Award Agreement}